            Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

    DEION WILSON,
         Plaintiff,

          v.                                                           No. 3:19-cv-1807 (JAM)

    ANTONIO SANTIAGO, et al.,
        Defendants.

          ORDER DISMISSING COMPLAINT PURSUANT TO 28 U.S.C. § 1915A

         Plaintiff Deion Wilson is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He filed this lawsuit pro se and in forma pauperis against several DOC

officials, claiming that he was unlawfully designated to the DOC’s Security Risk Group (“SRG”)

program—a program that allows for detainees who are suspected of certain gang affiliations to

be placed in more restrictive conditions of confinement. 1 Because I conclude that Wilson has not

alleged facts that give rise to plausible grounds for relief, I will dismiss the complaint without

prejudice to filing of an amended complaint with additional facts.

                                                BACKGROUND

         The complaint names the following five defendants: Antonio Santiago, DOC’s Director

of Security; John Aldi, the former SRG Counselor and Coordinator for the DOC; Lieutenant

Daniel Papoosha, the current SRG Coordinator; Lieutenant J. Russell, who works in Intelligence

for the New Haven Correctional Center (“NHCC”); and Christine Whidden, the former DOC

Director of Security. Doc. #1 at 1-3.




1
  See Connecticut State Department of Correction, Administrative Directive 6.14 (Security Risk Groups), available
at https://portal.ct.gov/DOC/AD/AD-Chapter-6 [https://perma.cc/UV72-HTDD] (last accessed April 27, 2020).
                                                        1
           Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 2 of 9



        The following facts are derived from Wilson’s allegations in his complaint and are

accepted as true only for purposes of this ruling. Doc. #1. In August 2017, Wilson was a pretrial

detainee, and he was “affiliated” as a member of the Crips gang by Lieutenant Russell

(presumably at NHCC where Lt. Russell is employed). Id. at 5 (¶ 1). Wilson was sent to “the

ticket group without an SRG ticket because of social media posts and pictures which are

protected by freedom of speech and expression.” Ibid. (¶ 2); see also id. at 4 (alleging free

speech retaliation for Wilson’s posts on Facebook). Wilson does not elaborate on any more

process he received before his SRG designation except to cryptically allege at the end of the

complaint that “[a]t the hearing, I was not allowed to make a plea or challenge the accusations

against me.” Id. at 7 (¶ 21).

        According to Wilson, he is or was subject to punitive conditions of the SRG program as a

pretrial detainee. Id. at 5 (¶ 4). Because this is his second time in the SRG program, Wilson also

alleges that he must be “ticket free” for two years before he can enter general population under

the Administrative Directive 6.14. Ibid. (¶ 3). Wilson cannot get “parole or goodtime” credit

while in the SRG program. Id. at 6 (¶ 12). Additionally, Wilson’s SRG designation prevents him

from attending religious services, receiving hot water, eating away from a toilet, and

participating in educational programs, such as GED classes. Ibid. (¶¶ 13-17). He has only limited

outside communication compared to inmates in general population. Id. at 7 (¶ 20). Wilson

alleges that these conditions gave him “no choice but to live like [he had been] sentence[d],”

although he was a pretrial detainee. Ibid. (¶ 18). Wilson seeks compensatory and punitive

damages as well as injunctive relief, asking for a court order reinstating him in general

population. Id. at 9.



                                                 2
           Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 3 of 9



        Public records reflect that in December 2017, Wilson was sentenced on larceny and

burglary charges to six years of imprisonment. See State v. Wilson, No. U04W-CR17-0447200-S

(Conn. Super. Ct. Dec. 20, 2017). 2 He is now confined at Corrigan-Radgowski Correctional

Center. See Doc. #1 at 1, 9. 3

                                                DISCUSSION

        Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

        In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of a pro

se complaint, a pro se complaint may not survive dismissal if its factual allegations do not meet

the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d




2
  See State of Connecticut Judicial Branch, Criminal/Motor Vehicle Conviction Case Detail,
https://www.jud2.ct.gov/crdockets/CaseDetailDisp.aspx?source=Pending&Key=62284e48-39fd-4ea1-8d45-
cbbf3e044e56 [https://perma.cc/7327-TK23] (last accessed April 27, 2020).
3
  See State of Connecticut Department of Corrections, Inmate Information, available at
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=408379 [https://perma.cc/N4DK-V644] (last
accessed April 27, 2020).
                                                      3
            Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 4 of 9



Cir. 2015).

         Injunctive relief

         Wilson does not allege plausible grounds for a grant of injunctive relief. He alleges that

he was designated to the SRG program in August 2017 and that “[b]ecause it is my second time

in SRG program, I must do two years ticket free before I enter general population pursuant to

Administrative Directive 6.14 Security Risk Groups.” Doc. #1 at 5 (¶ 3). Two years already

elapsed by the time that he filed this complaint in November 2019. Although Wilson seeks a

court order reinstating him to general population, id. at 9, in light of Wilson’s own allegations

that he was subject to a two-year restriction that has now lapsed, the complaint does not plausible

allege any ongoing violation of Wilson’s rights from his SRG designation that would warrant a

grant of injunctive relief. There is no basis for any official-capacity claims for injunctive relief

against any of the individual defendants in the absence of any ongoing violation of Wilson’s

rights. See Vaughan v. Aldi, 2019 WL 6467550, at *3 (D. Conn. 2019).

         First Amendment retaliation

         In the absence of any grounds for an official-capacity claim for injunctive relief, this

leaves for consideration only Wilson’s claims for money damages against the defendants in their

individual capacities. 4 As to Wilson’s claim that he was subject to retaliation for a violation of

his First Amendment right to post information on social media, the basic requirements for a First

Amendment retaliation claim are “(1) that the speech or conduct at issue was protected, (2) that

the defendant took adverse action against the plaintiff, and (3) that there was a causal connection


4
  Although his complaint does not specify whether Wilson brings suit against defendants in their personal or official
capacity, or both, to the extent that Wilson would seek to advance money damages claims against defendants in their
official capacities, they would be immune from suit as DOC employees. See Currytto v. Doe, 2019 WL 2062432, at
*4 (D. Conn. 2019) (citing Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) and Davis v. New
York, 316 F.3d 93 (2d Cir. 2002)).
                                                         4
          Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 5 of 9



between the protected speech and the adverse action.” Dolan v. Connolly, 794 F.3d 290, 294 (2d

Cir. 2015) (internal quotations omitted). In cases involving similar allegations as Wilson now

makes, I have previously allowed First Amendment claims by state prisoners to proceed where

they alleged that they received SRG designations on the basis of their social media posts. See,

e.g., Scozzari v. Santiago, 2019 WL 1921858, at *3 (D. Conn. 2019); Hayes v. Santiago, 2018

WL 5456494, at *3 (D. Conn. 2018). I now think those rulings were mistaken. As Judge Dooley

has recently noted, an allegation that prison officials relied on social media posts for making a

determination of a detainee’s gang membership “is not enough to satisfy the third element, a

causal connection between the adverse action and the protected speech” as is required to state a

valid First Amendment retaliation claim. See Caves v. Payne, 2020 WL 1676916, at *4 (D.

Conn. 2020). That is because “[t]he First Amendment ... does not prohibit the evidentiary use of

speech to establish the elements of a crime or to prove motive or intent.” Wisconsin v. Mitchell,

508 U.S. 476, 489 (1993); United States v. Herron, 762 F. App'x 25, 30 (2d Cir. 2019) (same).

       In the absence of an allegation that Russell sought to punish or retaliate against Wilson

simply for engaging in First Amendment-protected expression (or for the content of that

expression apart from what it suggested about Wilson’s gang affiliation), the complaint does not

plausibly allege a First Amendment retaliation claim. See Caves, 2020 WL 1676916, at *4

(rejecting First Amendment retaliation claim because “[t]he defendants’ use of social media

posts and Caves’ own statements therein, is no different than if Caves announced upon his arrival

at the facility that he was a gang member and the defendants used those statements to designate

him to the SRG unit”). Accordingly, I will dismiss Wilson’s First Amendment claim.

       Substantive due process

       Wilson further alleges a violation of his due process rights. The Due Process Clause of

                                                 5
           Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 6 of 9



the Fourteenth Amendment protects both a right to “substantive” due process and “procedural”

due process. See County of Sacramento v. Lewis, 523 U.S. 833, 845-46 (1998). Substantive due

process generally protects against the government’s “exercise of power without any reasonable

justification in the service of a legitimate governmental objective.” Id. at 846.

       In the context of a pretrial detainee’s claim against restrictive conditions of confinement,

the Second Circuit has made clear that administrative segregation measures do not “violate

substantive due process where prison officials subject[] pretrial detainees to such measures in

response to specific evidence that those detainees posed a risk to institutional security, and where

the measures were not excessive in relation to that purpose.” Almighty Supreme Born Allah v.

Milling, 876 F.3d 48, 56 (2d Cir. 2017). Put differently, “[a]lthough prison officials are to be

afforded deference in matters of institutional security, such deference does not relieve officials

from the requirements of due process or permit them to institute restrictive measures on pretrial

detainees that are not reasonably related to legitimate governmental purposes.” Ibid.

       In Almighty Supreme Born Allah, the Second Circuit concluded that prison officials

violated substantive due process when they placed a pretrial detainee in administrative

segregation “solely on the basis of his prior assignment to (and failure to complete) the

Administrative Segregation program during a prior term of incarceration” and when prison

officials “adhered reflexively to a practice that did not allow for individualized consideration of

[the plaintiff’s] circumstances and that required him to be placed in Administrative Segregation

regardless of his actual threat, if any, to institutional security.” Id. at 57. Here, Wilson does not

allege that he was reflexively designated to the SRG program in the absence of any

individualized consideration. To the contrary, he alleges that it was Russell’s individualized

consideration of his social media postings that suggested Wilson’s membership in the Crips gang

                                                   6
           Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 7 of 9



and that prompted his SRG designation.

        Wilson does not otherwise allege that the DOC lacks a legitimate interest in taking

security measures against detainees for whom there are grounds to conclude that they are gang

members. See Wilkinson v. Austin, 545 U.S. 209, 227 (2005) (discussing government interest in

“[p]rison security, imperiled by the brutal reality of prison gangs” that “seek nothing less than to

control prison life and to extend their power outside prison walls”).

        In Almighty Supreme Born Allah, the Second Circuit concluded that, even if a pretrial

detainee has been properly subject to administrative segregation, substantive due process also

applies to the conditions imposed on the detainee, which must be reasonably related to a

legitimate government purpose, such as institutional security. See 876 F.3d at 55. The Second

Circuit raised questions whether certain conditions “were reasonably related to the ostensible

goal of prison security,” including solitary confinement for 23 hours per day, showering in leg

irons and wet underwear, no programming or counseling therapy, and strict limits on visits,

phone calls, and mail. See id. at 58; see also Darnell v. Pineiro, 849 F.3d 17, 29 (2d Cir. 2017)

(discussing general conditions of confinement requirements to provide food, clothing, and shelter

for pretrial detainees under the Fourteenth Amendment).

        Although Wilson alleges that he was subject to deprivations as a result of his SRG

designation (such as no programs, no religious services, no hot water, and having to eat food

next to a toilet), the sparse allegations of the complaint do not state that any of the named

defendants were personally involved with or had knowledge of the imposition of any of these

conditions. “It is well settled that, in order to establish a defendant’s individual liability in a suit

brought under § 1983, a plaintiff must show, inter alia, the defendant’s personal involvement in

the alleged constitutional deprivation.” Grullon v. City of New Haven, 720 F.3d 133, 138 (2d Cir.

                                                    7
            Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 8 of 9



2013). Accordingly, I will dismiss Wilson’s substantive due process claim. 5

         Procedural due process

         A claim of a violation of procedural due process “proceeds in two steps: We first ask

whether there exists a liberty or property interest of which a person has been deprived, and if so

we ask whether the procedures followed by the State were constitutionally sufficient.” Swarthout

v. Cooke, 562 U.S. 216, 219 (2011) (per curiam). Liberty restrictions on a pretrial detainee may

not amount to punishment of the detainee, and a pretrial detainee who is placed in segregation

for administrative reasons is entitled to “some notice of the charges against him and an

opportunity to present his views.” Benjamin v. Fraser, 264 F.3d 175, 188, 190 (2d Cir.

2001) (citing Bell v. Wolfish, 441 U.S. 520 (1979) and Hewitt v. Helms, 459 U.S. 460 (1983)).

         Here, apart from his complaint about Russell’s reliance on social media postings, Wilson

does not complain about any of the procedural aspects of his designation to the SRG program

except to allege without further elaboration that “[a]t the hearing, I was not allowed to make a

plea or challenge the accusations against me.” Doc. #1 at 7 (¶ 21). But, again, Wilson does not

allege any facts to suggest how any of the defendants knew or were personally involved with any

impropriety that occurred at any hearing. Accordingly, he has failed to adequately allege a

plausible claim for relief against any of the named defendants with respect to his claim that he

did not receive a fair hearing. I will therefore dismiss Wilson’s procedural due process claim.



5
  The Second Circuit in Almighty Supreme Born Allah ruled that the defendant officers had qualified immunity
because the law was not been clearly established at the time that they acted. See 876 F.3d at 58-60. Because the
Second Circuit’s decision issued on November 22, 2017, Wilson is unlikely to be able to overcome a qualified
immunity defense with respect to allegations of substantive due process violations that occurred prior to that date. If,
however, he chooses to file an amended complaint, Wilson should be specific not only as to the dates when he was
subject to improper SRG designation but also as to the dates when he was subject to unconstitutional conditions of
confinement so that the Court can consider whether his substantive due process claims are barred by qualified
immunity. He should also be more specific about any violations of his right to participate in religious services, see
Doc. #1 at 6 (¶ 14), and how that adversely affected his right to free exercise of religion.
                                                           8
          Case 3:19-cv-01807-JAM Document 8 Filed 04/27/20 Page 9 of 9



                                          CONCLUSION

       In accordance with the Court’s initial review pursuant to 28 U.S.C. § 1915A, the Court

DISMISSES the complaint without prejudice. If Wilson believes that he can allege facts that

overcome the deficiencies identified in this ruling, he may file an amended complaint by May

18, 2020. Although Wilson need not allege facts at this time to show that he timely complained

to prison officials and has properly exhausted his claims under the Prison Litigation Reform Act,

he should be aware that if he did not timely and fully exhaust all his administrative remedies, his

complaint may be subject to dismissal at a later time upon motion of any defendants. The Clerk

of Court shall administratively close this case subject to re-opening in the event that Wilson

chooses to file an amended complaint.

       It is so ordered.

       Dated at New Haven this 27th day of April 2020.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                 9
